Laughlin, J. (dissenting):
I dissent on the ground that the defendant is not chargeable as matter of law with knowledge of the nuisance, for it appears that the coal hole and sidewalk were constructed in connection with the erection of a new building on the premises about a year before defendant acquired them, and, therefore, it was justified in assuming, until it had notice to the contrary, of which there is no evidence, that the coal hole was duly licensed.
Smith, J., concurs.
Orders reversed so far as they dismiss complaints, and in other respects affirmed, and judgments thereon entered reversed, without costs and a new trial ordered.